DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This Office Action is responsive to the amendment filed on 27 April 2021. As directed by the amendment: Claims 1, 3-5, 7-9, 12, and 13 have been amended and Claims 2, 6, 10, and 11 have been cancelled. Claims 1, 3-5, 7-9, 12, and 13 currently stand pending in the application. 
Please see 37 C.F.R. 1.121 for the manner of making amendments to the claims. The markings provided in the currently amended claim set are inconsistent with the previous claim set (marked “Amended Claims,” beginning on p. 19 of the filing of 19 March 2019). For example, errors include but are not limited to: Claim 1 / ll. 3 deletes “/objects” which was not recited in the previous claim set; Claim 12 / ll. 1-2 adds “slap hammer according to claim 1, wherein” which was already present in the previous claim set, deletes “exerted” which was not previously recited, omits “the” before “force”, adds “remove” without underlining, and omits “the” before “stuck”. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions), except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. 
The amendments to the Description are not entered. The specification remains replete with terms which are not clear, concise or exact. The amendments made no substantive improvement; grammatical inconsistencies and conflicting feature numeration render the description incomprehensible, and amendments that rename features do not improve the understanding imparted by the specification and in fact comprise new matter. A brief and not exhaustive listing of confusing grammar and changes that comprise new matter includes: “shaft rod 10 is movable relative with the striking assembly movement of impactor part A 36 and striking weight 31” (movable relative with is not a commonly understood term; the addition of the striking assembly movement is new matter) (see p. 7 of Amendments to the Description filed 27 April 2021); “the impacting shaft rod between the first end attached to the stuck implants rod” (is the first end the first end of the shaft rod? And if so, how is the shaft rod between an end of itself? The stuck implants rod is not previously described – is this the same as a stuck implant?) (p. 7); “groves” and “grooves” used interchangeably throughout; “striking weight generating a…force…on spring member 20 and shaft rod 10 attached to stuck implants” (addition of the terms spring member and shaft rod is new matter – the weight does not generate proximal/distal force on the spring member but rather the spring member generates force on the weight when released) (p. 7); replacing “face gear” with “shaft rod” (comprises new matter – recitations referring to a gear cannot along a spring member? An impact away from the stuck implants would also be away from the spring member which is distal to the impactor part A. The spring member appears to in fact generate the impact not take an impact) (p. 8); recitations of spring member 20 and spring element 21 as interchangeable but not distinguishable and both shown separately on the amended drawings; both knob and key given reference numeral 23; “which restricts movement of Impactor A 36 but allows the axial movement” (comprises new matter; restricts movement and allows movement is contradictory, and key slot/key restricting movement, as opposed to rotation, is not supported) (p. 11); markup on p. 11 is incorrect; “spring member 20 tensioning is adjusted by key slot 32 shaft rod 10 extends through the key slot 32” (lack of punctuation renders incomprehensible; spring member tensioning adjusted by key slot is new matter) (p. 11); “spring element 21 is positioned about the striking weight 31 and impactor part A 36 on shaft rod 10” (new matter; no spring element is positioned about, i.e. around, the striking weight and impactor part A but rather is distal to them) (p. 11); a stuck implant generating a distally directed force is unclear (the implant is stuck, not moving); first 34 and second 35 ends recited for both the face gears groove assembly 38 and the shaft rod 10. 
For the same reasons, the replacement drawings sheets are also not entered as they display new reference numerals that are cited in the not-entered description amendment. All of the objections to the specification and drawings (both filed 19 March 2019) are maintained and repeated in relevant part below. Of note: two versions of the specification were filed on 19 March 2019. The referencing of page numbers in the amendments to the description filed on 27 April 2021 are not consistent with one version. 
The amendments to the claims are not sufficient to overcome the rejections under 35 U.S.C. 112(a) and (b) listed in the previous action. The failure to comply with the written description 
The amendments to the dependent claims are sufficient to overcome the rejections under 35 U.S.C. 112(d) listed in the previous action. The improper dependent form has been resolved. Accordingly, the relevant rejections under 35 U.S.C. 112(d) are withdrawn. However, the current amendments have resulted in further rejections under 35 U.S.C. 112(d) as presented below. 

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive. Applicant contends that Sherman (US 5,057,112) neither teaches nor discloses each and every limitation of the claimed invention. Examiner respectfully submits that, in view of the extensive rejections under 35 U.S.C. 112 and the objections to the specification and drawings that have not been resolved, Sherman discloses an automated slap hammer as much as the Applicant’s claimed invention. 

Specification
35 U.S.C. 112(a) requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification (filed 19 March 2019) are: 
How is the striking weight 31 slidable along zig zag face gears groove assembly 38 and spring member 14 (p. 10 / ll. 24-26), i.e.
“A groove mechanism 38 for mechanically triggering the release of impactor part A 36 and the striking weight 31 is coupled to the impactor part B 37” (p. 11 / ll. 24-26); this is one of various examples throughout the specification of grammatical inconsistencies and confusing language. It is unclear what is mechanically triggered to be released, the impactor part A or the impactor part A and the striking weight, and it is unclear what is coupled to the impactor part B, the groove mechanism or the striking weight. It appears the intent is that the groove mechanism mechanically triggers the release of the impactor part A and the striking weight, and the groove mechanism is coupled to the impactor part B. However, the groove mechanism cannot be coupled to the impactor part B because the groove mechanism consists of grooves on the impactor part B so it cannot consist of and be coupled to the same thing. The following sentence on p. 11 / ll. 26-29 also is unclear, as to what the groove mechanism consists of (both grooves?) and what triggers and what is triggered. 
The striking weight 31 impacting the striking assembly 30 (p. 13 / ll. 1-4) is unclear as to how the striking assembly can comprise the striking weight and also be impacted by the striking weight. 
These examples are not limiting; virtually every paragraph in the specification requires clarification, without the addition of new matter. 






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-9, 12, and 13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner notes that while utmost effort was applied to identify and present the instances of failures to comply with the written description requirement throughout the claims, because the claims are replete with errors, the list presented here is exemplary and may not be exhaustive; the claims must be reviewed for all similar failures to comply with the written description requirement and amended accordingly, without the addition of new matter. 
As to Claim 1, the limitation of “a spring member engaged with the knob on the shaft rod positioned about the striking weight and the impactor part B” (ll. 4-6) is not supported by the specification as originally filed. No spring member is positioned about, i.e. around, the striking weight and impactor part B but rather is distal to them. 

As to Claim 9, grooves A, grooves B, and other grooves in the device are not supported by the specification as originally filed. Grooves other than those on the impactor parts A and B are not described. 
As to Claim 12, the recitations of “means for” coupling, sliding, mechanically retaining, and mechanically releasing provide a breadth to the claim that is not supported by the specification as originally filed. This has resulted in an interpretation under 35 U.S.C. 112(f) to cover corresponding structure described in the specification as performing the claimed function, and equivalents thereof; however, the disclosure does not provide support for this added breadth. 
As to Claim 12, the striking weight impacting on a stuck implant in the direction of the shaft rod and against the striking assembly (ll. 4-6) is not supported by the specification as originally filed. The commonly understood definition of impact is to come forcibly into contact with; the striking weight results in a pulling force on a stuck implant via other structures that directly engage the implant, and does not itself impact on/collide with the stuck implant. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In general, and throughout the claims: 
The first recitation of each term must be preceded by “a/an” and subsequent recitations of such terms must be preceded by “the” (e.g. “a first end” Claim 1 / ll. 2; “[[a]] the striking assembly” Claim 1 / ll. 4). 
Reference numerals following terms must be deleted. 
As to Claim 1:
the limitation “the impactor part B” (ll. 5) renders the claims indefinite, because it lacks proper antecedent basis. For examination purposes, the limitation will be interpreted as “an impactor part B”; 
the limitation “the knob” (ll. 6) renders the claims indefinite, because it lacks proper antecedent basis. For examination purposes, the limitation will be interpreted as “a knob”; 
the limitation “a spring member engaged with the knob on the shaft rod positioned about the striking weight and the impactor part B” (ll. 6-7) renders the claims indefinite, because it is unclear as to which element, the spring member, the knob, or the shaft rod, is positioned about the striking weight and the impactor part B. For examination purposes, the limitation will be interpreted in the former instance, as the spring member positioned about the striking weight and the impactor part B. This interpretation yields a rejection under 35 U.S.C. 112(a) as above; 

the limitation “a striking weight” (ll. 11-12) renders the claims indefinite, because it is unclear if it refers to the previously recited striking weight (ll. 4) or to a different striking weight. For examination purposes, the limitation will be interpreted as “the striking weight”; 
part (d) renders the claims indefinite, as it is unclear what is rotated, what moves, what applies force, and how a force can be applied to a force. Various limitations also lack proper antecedence as the terms “gear assembly,” “striking weight,” and “stuck implants” may or may not refer back to previous recitations and are lacking the modifier “a” or “the”; 
part (e) renders the claims indefinite, as it appears to present the “cause” (“so that by rotating”) of a cause and effect without a subsequent effect. Various limitations also lack proper antecedence as the terms “grooves A” and “grooves B” may or may not refer back to previous recitations and are lacking the modifier “a” or “the.” The claim does not conclude in proper punctuation of a period so it is unclear if the claim is intended to be ended or a limitation is missing. 
As to Claim 3, the limitation “striking weight” renders the claim indefinite, because it is unclear if it refers to the previously recited striking weight (Claim 1 / ll. 4) or to a different striking weight. For examination purposes, the limitation will be interpreted as “the striking weight.” 
As to Claim 5, the limitation “a stuck implants rod” renders the claim indefinite, because it is unclear if it refers to the previously recited stuck implant rod (Claim 1 / ll. 3-4) or another stuck implant rod, or to the previously recited stuck implant/implants (Claim 1 / ll. 1-2, 22) or another stuck implant/implants. For examination purposes, the limitation will be interpreted as the stuck implant rod. 

As to Claim 8, the limitations “grooves A” and “grooves B” render the claim indefinite because it is unclear if the grooves refer back to the previously recited grooves A and grooves B (Claim 1 / ll. 21, 18) or to different grooves A and grooves B. For examination purposes, the limitation will be interpreted in the former instance. 
Claim 8 also appears to present the “cause” (“so that by rotating”) of a cause and effect without a subsequent effect. 
As to Claim 9, the limitations “grooves A” and “grooves B” render the claim indefinite because it is unclear if the grooves refer back to the previously recited grooves A and grooves B (Claim 1 / ll. 21, 18) or to different grooves A and grooves B. For examination purposes, the limitation will be interpreted in the former instance. 
As to Claim 9, the limitation “a stuck implant rod” renders the claim indefinite, because it is unclear if it refers to the previously recited stuck implant rod (Claim 1 / ll. 3-4) or to a different stuck implant rod. For examination purposes, the limitation will be interpreted as the stuck implant rod. 
As to Claim 9, the limitation “the intramedullary nail or rod” renders the claim indefinite, because it lacks proper antecedent basis. For examination purposes, the limitation will be interpreted as the first recitation of an intramedullary nail or rod.
As to Claim 12, the limitation “force” (ll. 1) renders the claim indefinite, because it is unclear as to which force, previously recited in Claim 1, is being referred to, or if this refers to a different force. For examination purposes, the limitation will be interpreted as the proximally directed force. It is further unclear as to how a force, commonly understood to mean a strength or energy exerted, can comprise means for coupling, sliding, retaining, and releasing. Various limitations also lack proper antecedence as 
As to Claim 12, the limitation “spring member of the striking assembly” renders the claim indefinite, because the spring member and the striking assembly are listed as separate parts in Claim 1 (the spring member is not part of the striking assembly). For examination purposes, the limitation will be interpreted as the spring member. 
Claim 13, as the other claims, is replete with grammatical inconsistencies, misspellings, and improper antecedence. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 8 fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s). 
A spring member positioned about the striking weight and the impactor part B (Claim 1 / ll. 6-7)
A distal end of the impactor part A and a striking weight attached to the stuck implants rod (Claim 1 / ll. 11-13) 
Grooves A on the impactor part A, grooves B on the impactor part B, and grooves in the device (Claim 9 / ll. 2-4)

Figs. 1, 3, and 6 in particular are indistinguishable as to their features and reference numerals due to their heavy shading and distortion. Black and white line drawings with clear numerals pointing out the various features must be submitted. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show face gear 33 with first end 34 and second end 35 (p. 9), key and slot 32 (p. 9), shaft rod 10 at the distal end 11 attached to the stuck implants rod (p. 9), striking weight 31 slidable along zig zag face gears groove assembly 38 and spring member 14 (p. 10), shaft 10 consists of a key slot with key 32 (p. 10), spring element 21 positioned about the face gear 33 at the second end 35 of face gears groove assembly 38 (p. 11), the spring element 21 is compressed to store energy and striking weight 31 in the opposite direction, towards the first end 34 of face gears 38 (p. 11), a groove mechanism 38 for mechanically triggering the release of impactor part A 36 and the striking weight 31 is coupled to the impactor part B 37 (p. 11), the groove mechanism 38 consist of groves A 39 on impactor part A 36 and groves B 40 on impactor part B 37 mechanically trigger, releasing the striking weight 31 which is propelled by the spring element 21 in the opposite direction, towards the first end 34 of the face gear 33 towards the impactor part B 37 (p. 11), and the entirety of p. 11 / ll. 30 – p. 13 / ll. 5, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 5,057,112 to Sherman et al. (hereinafter, “Sherman”). 
In view of the extensive rejections under 35 U.S.C. 112 and the objections to the specification and drawings as presented above, Sherman is being applied to the claims as best understood. Sherman discloses an automated slap hammer that reads upon Claims 1, 3-5, 7-9, 12, and 13, as best understood, as much as the applicant's disclosed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                                                                                                                                                                                         
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775